Citation Nr: 1203142	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  08-09 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a lumbosacral spine strain, claimed as secondary to service-connected degenerative joint disease with limited motion and instability of the bilateral knees.  

4.  Entitlement to service connection for a right hip disability, diagnosed as greater trochanteric bursitis, claimed as secondary to service-connected degenerative joint disease with limited motion and instability of the bilateral knees.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1977 to February 1980. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service Connection for Hearing Loss and Tinnitus

Regarding the Veteran's claims for service connection for bilateral hearing loss and tinnitus, he contends that his bilateral hearing loss began during service and his bilateral hearing loss and tinnitus are due to or a result of excessive noise exposure from artillery fire during military service.

The Veteran's DD Form 214 reveals that his Military Occupational Specialty (MOS) was a medical specialist and his military awards and decorations included a M-16 Sharpshooter Badge.  Additional personnel records reveal that the Veteran underwent basic combat training for 2 months in 1977 and he received an additional award concerning grenades.  Audiometric studies during service reveal some changes in certain tested frequencies.  The significance, if any, of these changes in frequency have not been explained, nor has it been indicated whether these changes might be indicative of acoustic trauma.

Post-service VA treatment records show that following discharge, the Veteran returned to work at a textile mill for a few years and he was subsequently employed in wood turning for a few years.  From 1987 to 2002, he was employed at the United States Postal Service (USPS) as a building maintenance custodian with occupational duties of routine maintenance service on all building equipment, and minor carpentry, electrical, plumbing and mechanical repairs, among other things.

Post-service VA and private treatment records reveal no complaints of decreased hearing until February 2005 and no complaints of tinnitus until November 2005.  The Veteran underwent VA audiological consultations in December 2005 and March 2008.  In December 2005, audiometric findings were said to reveal mild bilateral sensorineural hearing loss at 4000 Hz. with borderline normal thresholds at 6000 Hz. and above bilaterally.  In March 2008, audiometric findings were said to reveal bilateral borderline normal/mild to mild sensorineural hearing loss and a significant decrease in hearing thresholds was noted in comparison to the November 2005 evaluation.  While Veteran reportedly has a current diagnosis of bilateral sensorineural hearing loss, the associated audiometric findings are not associated with the claims folder.  Accordingly, it is unclear if such hearing loss qualifies as a hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2011).  Upon remand, the audiometric findings from the December 2005 and March 2008 audiological consultations should be obtained and associated with the claims folder.  

In addition, the record also reveals a current diagnosis of tinnitus.  However, he has not been afforded a VA audiological examination to obtain an opinion as to whether tinnitus, and if indicated by the requested audiological findings, bilateral hearing loss are due to or otherwise related to noise exposure during service.  Accordingly, the Veteran should be afforded a VA audiology examination to obtain an opinion as to whether tinnitus, and if indicated, bilateral hearing loss are a result of or otherwise related to the Veteran's service.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (stipulating that VA's duty to assist veterans, pursuant to the VCAA, includes the duty to obtain a medical examination and/or opinion when necessary to make a decision on a claim). 

Lumbosacral Strain and Greater Trochanteric Bursitis of the Right Hip

Service connection is in effect for arthritis of each knee, rated separately 10 percent disabling, and instability of each knee rated 10 percent disabling.  A combined 40 percent rating is in effect.

Regarding the Veteran's claims for service connection for a lumbosacral spine strain and greater trochanteric bursitis of the right hip, claimed as secondary to his service-connected degenerative joint disease with loss of motion and instability of the bilateral knees, the Veteran has not asserted, nor does the evidence show, that such disabilities were sustained during military service.  Rather, the Veteran contends that such disabilities are the result of falling and limping due to his service-connected bilateral knee disabilities which he asserts has over time resulted in a lumbosacral spine strain and greater trochanteric bursitis of the right hip.  

Post-service VA and private treatment records show initial complaints of right hip pain, diagnosed as greater trochanteric bursitis, in an August 1999 private orthopedic treatment record from Dr. Smith, M.D.  On that occasion, the Veteran denied any traumatic injury to his right hip and he stated that his right hip pain began several weeks prior.  In addition, low back pain was first noted in a November 2004 VA treatment record, however, there is no mention as to when the back pain began or as to any potential cause of low back pain.  

At the outset, review of the claims folder reveals that there are a significant amount of outstanding private treatment records, employment medical and disability records from the USPS, Workman's Compensation records and federal agency records from the Social Security Administration (SSA) that may be relevant to the claims on appeal that have not been obtained or associated with the claims folder.  

Specifically, the record reveals that following the Veteran's discharge from service in February 1980, he reported involvement in a motor vehicle accident in 1982.  He stated that he was hospitalized for 1 week due to resulting injuries.  He also described a history of "unexplained falls" due to a head injury sustained during that accident.  In addition, the Veteran reported involvement in a motor vehicle accident 19 years prior to when his report of that event was documented (i.e., approximately 1985).  See February 2006 VA treatment note.  He later reported undergoing arthroscopic surgery of the bilateral knees in 1985.  See August 2004 and March 2005 VA treatment notes and lay statement and February 2009 VA joints examination report.  However, the associated inpatient hospital treatment records, outpatient treatment records and operation reports have not been obtained or associated with the claims folder. 

In addition, a statement received from B.G., the Veteran's supervisor of 13 years at the USPS indicated that the Veteran fell off of a ladder at work on April 24, 1995 while performing custodial duties.  He stated that the incident resulted in surgical treatment of the Veteran's right knee and following that incident the Veteran had to be accommodated with alternative work due to his inability to climb, kneel, push, pull, twist, bend, stoop, or sit or stand for long periods of time.  He further stated that the Veteran was a good employee prior to that incident but after, he began missing excessive time at work due to knee, hip, and back pain.  See July 2006 lay statement.  However, it does not appear that the Veteran's employment personnel and/or medical records documenting that incident have been obtained or associated with the claims folder.  

VA treatment records also show that the Veteran reported undergoing surgical repair of his right ACL in 1996.  See March 2005 VA treatment record and February 2009 VA joints examination.  However, the associated treatment and surgical records have not been obtained or associated with the claims folder.

Also, private treatment records from Dr. Smith, M.D. of Raleigh Orthopedic Clinic dating from September 17, 1996 through 2003 indicate that there may be additional private treatment records from that physician dating prior to September 17, 1996 as that treatment note indicates that the Veteran was being seen for "follow-up."  Accordingly, private treatment records from the Raleigh Orthopedic Clinic dating prior to September 17, 1996 should be obtained and associated with the claims folder on remand.

In addition, the private treatment records dating from 1996 through 2003 from Raleigh Orthopedic Clinic pertain to bilateral knee conditions and right hip pain associated with a "disability determination."  Indeed, many records showed that they were sent to Workman's Compensation.  However, the associated Workman's Compensation records have not been obtained or associated with the claims folder.  

Similarly, an August 1999 private treatment record from Raleigh Orthopedic Clinic indicates that the Veteran was reportedly diagnosed with greater trochanteric bursitis of his right hip by his private primary care physician, however, records from the private primary care physician alluded to have not been obtained or associated with the claims folder.  

Also, a May 2001 private treatment record from Raleigh Orthopedic Clinic indicates that the Veteran was status-post ACL reconstruction with posterolateral reconstruction of an unspecified knee.  In addition, the Veteran reported undergoing arthroscopic surgery on his left knee in 2002.  See February 2009 VA examination.  However, the associated operative report(s) has/have not been obtained or associated with the claims folder.  

In May 2002, the Veteran was reportedly given disability benefits from the USPS for a Workman's Compensation-related injury.  See January 2005 and February 2006 VA treatment notes.  However, the associated USPS disability records have not been obtained or associated with the claims folder.  

Finally, the record indicates that the Veteran has applied for, has been denied, and may have subsequently received disability benefits from the Social Security Administration (SSA) as early as 2002 for orthopedic disorders.  However, it does not appear that SSA records associated with any denial or grant of disability benefits have been requested or associated with the claims folder.  The possibility that SSA records could contain evidence relevant to the claims cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  Because there is evidence that the Veteran filed a claim for SSA benefits, it is necessary to attempt to obtain these records on remand.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

In March 2006, the Veteran's private orthopedic physician, Dr. Smith, M.D., of Raleigh Orthopedic Clinic opined that the Veteran's chronic low back and right hip pain are a result of the severe nature of his bilateral knee problems which have resulted in compensatory abnormal movements and pain in the Veteran's back and right hip.  Significantly, however, Dr. Smith neglected to mention or address the Veteran's long history of orthopedic injuries, including one or more motor vehicle accidents shortly following the Veteran's discharge from military service, as well as the 1994 work-related injury that the Veteran's supervisor has indicated may have initiated the Veteran's low back and hip pain.  

In October 2006, the Veteran was afforded a VA joints examination.  Contrary to the lay and objective medical evidence of record, the Veteran denied any past traumatic injury of his right hip and low back.  Significantly, x-ray findings of the right hip were normal with the exception of a radiolucent line across the posterior rim of the acetabulum that may be representative an old fracture.  X-rays of the lumbosacral spine were normal.  Following a review of the claims folder and physical examination of the Veteran's right hip and lumbosacral spine, the examiner diagnosed a lumbosacral spine strain and greater trochanteric bursitis of the right hip.  The examiner opined that such diagnoses were not as likely as not secondary to the Veteran's service-connected bilateral knee condition and he noted that the Veteran's pain response upon examination of both the lumbosacral spine and the right hip were somewhat excessive and/or out of proportion to what one might expect.  However, the examiner did not provide an opinion as to whether the Veteran's right hip and lumbosacral spine conditions have been permanently worsened beyond normal progression by the Veteran's service-connected bilateral knee disabilities.  In addition, the examiner's opinion did not provide any supporting rational or indicate how the medical evidence of record supports that conclusion.  The Board notes that a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).   

In Jones v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) stated that the Secretary must ensure that any medical opinion . . . is "based on sufficient facts or data" and; therefore, it must be clear . . . that the examiner has indeed considered "all procurable and assembled data." 23 Vet. App. 382, 390 (2010).  Thus, when the record leaves this issue in doubt, it is the Board's duty to remand for further development.  Id.; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

Accordingly, because the medical opinions of record are incomplete and/or based on an obviously incomplete record, the Board finds that a new VA joints examination with a medical opinion based on all of the evidence of record is necessary to decide whether the Veteran's current grater trochanteric bursitis of the right hip and lumbosacral strain are due to or aggravated by his service-connected bilateral knee disabilities with reasons and bases supporting the conclusions.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (stipulating that VA's duty to assist veterans, pursuant to the VCAA, includes the duty to obtain a medical examination and/or opinion when necessary to make a decision on a claim). 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the claimed disabilities since his February 1980 discharge from service, to include any hospital, inpatient, outpatient, and surgical treatment records pertaining to one or more motor vehicle accidents and any associated orthopedic injuries sustained therein in the early to mid 1980s as alluded to in the VA treatment records, arthroscopic surgery of one or both knees in 1985, surgical treatment of the right ACL in 1996 as alluded to in a March 2005 VA treatment record and at the February 2009 VA examination, private treatment records from Raleigh Orthopedic Clinic dating prior to September 17, 1996 and from 2003 through 2006, private treatment records from the Veteran's private primary care physician who diagnosed and treated greater trochanteric bursitis of the right hip as alluded to in an August 1999 private treatment note, and treatment records and surgical reports pertaining to arthroscopic surgery and ACL and PCL reconstruction as alluded to in a May 2001 private treatment record.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.

In addition, request VA treatment records from the Fayetteville, North Carolina VAMC dating since January 2009, if any, as well as all audiological treatment records and audiometric findings from the December 2005 and March 2008 audiological consultations.

Appropriate efforts must be made to obtain all available VA and private treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

2.  Obtain all employment, disability, audiological, personnel and medical treatment records pertaining to the Veteran from the USPS dating from 1987 through May 2002, to include any reports pertaining to the February 24, 1995 injury alluded to by the Veteran's supervisor in his July 2006 statement.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.

3.  Contact the SSA and request copies of the records pertinent to the Veteran and any grant or denial of Social Security disability benefits as well as the medical records relied upon concerning that/those claim(s). 

4.  Obtain all documents pertaining to the Veteran's worker's compensation claim, to include any medical records underlying that determination.  All attempts to procure these records should be documented in the file.  If the RO/AMC cannot obtain these records, documentation to that effect should be included in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

5.  After completion of the above development to the extent possible, the claims folder should be forwarded to a VA audiologist to determine the nature and etiology of the Veteran's tinnitus and hearing loss if a current hearing loss disability for VA purposes is shown in the audiological treatment records requested above.  As needed, an appropriate examination should be conducted as needed.

Following a review of this remand, the claims file and an audiological examination of the Veteran, the VA examiner should be asked to opine whether it is more likely, less likely, or at least as likely as not (50 percent probability or greater) that any current hearing loss disability or tinnitus arose during service or is otherwise related to any incident of service, including noise exposure therein.  The examiner should consider and discuss the Veteran's lay statements and testimony of record pertaining to hearing loss and tinnitus during service (See March 2008 VA Form 9), pre- and post-service occupational noise exposure as noted in this remand, and the onset of his symptoms.  The examiner is also asked to explain any significance in the change in audiometic readings from the entrance and separation examinations, to include whether there are findings suggestive of any hearing loss and/or tinnitus currently found.  If alternative causes for hearing loss and/or tinnitus are identified, they should be stated.  

The examiner should set forth a complete rationale for his or her conclusions in the report of examination.  If the examiner is unable to provide the requested opinion without resort to mere speculation, then he or she should explain why this is the case.

6.  After completion of the above development to the extent possible, the claims folder should be forwarded to an appropriate VA examiner to determine the nature and etiology of the Veteran's diagnosed lumbosacral spine strain and greater trochanteric bursitis of the right hip.  The examiner should review the claims file and conduct any appropriate medical testing prior to rendering his or her opinion and should state that this was done in the report. 

The examiner should address the etiology of the Veteran's diagnosed lumbosacral spine strain and greater trochanteric bursitis of the right hip and provide an opinion as to whether it is at least as likely as not (at least 50 percent likely) that such conditions are due to or aggravated by (permanently worsened beyond normal progression) the Veteran's service-connected degenerative joint disease of the bilateral knees with limited motion and instability bilaterally.  The examiner should consider and discuss the Veteran's lay statements of record pertaining to the onset of his right hip and low back pain, the July 2006 lay statement of B.G. suggesting the onset of the Veteran's low back and hip pain following a fall from a ladder in April 1994, as well as any post-service orthopedic injuries, if indicated, sustained in a motor vehicle accident in the early to mid 1980s, as a result of falling from a latter in while performing his civilian occupational duties in April 1994, or otherwise indicated in any records obtained as a result of the development requested in this remand.  

In addition, the examiner should specifically address and discuss the October 2006 VA examination and opinions, to include the October 2006 right hip x-ray finding of a radiolucent line across the posterior rim of the acetabulum which that examiner stated may have been representative of an old fracture.  The examiner should also address and discuss the March 2006 opinion of Dr. Smith which suggests that the Veteran's current low back and right hip pain are the result of a compensatory gait due to the severity of his service-connected bilateral knee disabilities.  If alternative causes for greater trochanteric bursitis of the right hip and/or lumbosacral spine strain are identified, they should be stated.  

The examiner should set forth a complete rationale for his or her conclusions in the report of examination.  If the examiner is unable to provide the requested opinion without resort to mere speculation, then he or she should explain why this is the case.

7.  Then readjudicate the claims on appeal.  If the claims remain denied, the AMC/RO should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

